DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 63-183015 in view of JP 2018-144758 (both as provided by Applicant; machine translations to English attached).  ‘015 discloses a vehicle seat with a cushion and seat back (at least inherent), and a head rest including a main part that adjusts/imparts stronger support to the head in accordance with the turning direction/lateral acceleration on the basis of a signal from a left-and right-direction acceleration sensor via a control device (computer), the acceleration sensor at least indirectly supported by the seat and/or headrest.   ‘015 does not disclose left and right side parts and drives.  ‘758 discloses a related device including a head rest main part and right and left side supports driven by motors that provide contact .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘015 in view of ‘758 and further in view of JP 2008-49837 (as provided by Applicant; machine translation to English attached).  ‘015, modified as explained above, discloses a seat as claimed but does not disclose acceleration determined by a navigation system.  ‘837 discloses a related device including determination of acceleration based on a car navigation system.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide acceleration determined by a navigation system as taught by ‘837 in ‘015 as previously modified because this could provide additional safety and comfort for a variety of users.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘015 in view of ‘758 and further in view of JP 2016-49853 (as provided by Applicant; machine translation to English attached).  ‘015, modified as explained above, discloses a seat as claimed but does not disclose seat construction as claimed.  ‘853 discloses a related device including a frame/skeleton, bag-shaped skin member, and beads arranged to function as claimed.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide seat construction as taught by ‘853 in ‘015 as previously modified because this could provide additional safety and comfort for a variety of users.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘015 in view of ‘758 and further in view Honda et al. (US Patent Application Publication Number 2016/0311349).  ‘015, .

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/               Primary Examiner, Art Unit 3636